DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because the empty boxes should be properly labeled, numerals alone are insufficient.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim(s) 8 and 15 is/are objected to because: “an CT” should be “a CT”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 9, the limitation that recites, “in which 3D model the marked damage is visualized” is unclear.  Clarification is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US 2016/0038248) in view of “An Automatic Computer-Aided Detection System for Meniscal Tears on Magnetic Resonance Images” by B. Ramakrishna et al. IEEE Trans Med Imag. Vol. 28, No. 8, Aug. 2009. pp.1308-1316 (hereinafter as Ramakrishna).
Regarding claims 1 and 9, Bharadwaj discloses a system and method for determining and visualizing an anatomical portion of a patient, the system and method comprising a display (Fig. 1: “Display 102”), at least one manipulation tool ([0077]: “user input device such as a mouse, keyboard”), a storage media (Fig. 1: “Memory 104”) and at least one processor (Fig. 1: Processor 106”), wherein the at least one processor is configured to: i) receive a plurality of medical image stacks of at least a part of the anatomical portion from the storage media ([0068]: “CT image data 220”; Fig. 6: different views represent different stacks); ii) obtain a three-dimensional image representation of the at least part of the anatomical portion which is based on at least one of said medical image stacks, by generating said three-dimensional image representation in an image segmentation process based on said medical image stack, or receiving said three-dimensional image representation from the storage media (Fig. 6C: coronal, sagittal, and axial views represent a 3D image representation of anatomy) v) obtain at least one 3D model for visualization based on the three-dimensional image representation (Fig. 6C; [0073]: “3D volume 271”) and vi) create a graphical user interface for visualization on the display, the graphical user interface comprising: functionality to visualize and enable manipulation, using the at least one manipulation tool, of the at least one 3D model; functionality to visualize and enable browsing of at least one of the plurality of medical image stacks; (Fig. 6C; [0073]: “button bar 239”; [0075]: “mouse wheel or other device”); functionality to enable removal of the visualization of at least one of the plurality of anatomical structures from the at least one 3D model ([0078]: the model may or may not be visualized on the display); and functionality to, ([0083]: “marker 270” denotes positions across all three viewing orientations and the 3D model and thus a position between the views and the 3D model are accounted for).  Bharadwaj does not explicitly disclose that the processor is configured to determine and visualize damage to the anatomical portion and that the anatomical portion is a joint, not that the processor is configured to iii) determine damage to at least one of a plurality of anatomical structures in the anatomical joint by analyzing at least one of said plurality of medical image stacks; iv) mark, based on the determined damage, damage to the anatomical structures in the obtained three-dimensional image representation.  However, Ramakrishna teaches automated detection of meniscal tears in the knee joint using MR image-based computer-aided detection (Abstract).  Since Bharadwaj teaches that MR slice images may be used in the visualization and modeling ([0005], [0006]) of patient anatomy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the damage detection of Ramakrishna to the visualization of Bharadwaj, as to provide a diagnostic detection of an injury. 
Regarding claims 2 and 10, Bharadwaj does not explicitly disclose that the plurality of anatomical structures are anatomical structures of the knee joint, such as e.g. a selection of femur, patella, tibia, fibula, cartilage, menisci, cruciate ligaments and tendons.  However, Ramakrishna teaches automated detection of meniscal tears in the knee joint using MR image-based computer-aided detection (Abstract).  Since Bharadwaj teaches that MR slice images may also be used in the visualization and modeling ([0005], [0006]) of patient anatomy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present 
Regarding claims 3 and 11, Bharadwaj does not explicitly disclose that a plurality of the anatomical structures is each visualized based on more than one computer file.  However, Bharadwaj teaches that images are stored in DICOM format ([0071]), which utilize different files for different images.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to store image structures in separate files, as to provide efficient categorization of image elements.
Regarding claims 4 and 12, Bharadwaj discloses that the graphical user interface comprises functionality to select at least one medical image in the medical image stack to visualize through interaction with the 3D model ([0083]: “treatment zone marker 270” appears throughout the images in the 3D representation and corresponding model; Fig. 6: the medical image is visualized and is registered to the 3D model view and thus they interact).
Regarding claims 5 and 13, Bharadwaj discloses that the graphical user interface comprises functionality to visualize a plurality of medical image stacks simultaneously, and functionality to visualize the position in the imaged joint of the at least one medical image from one medical image stack, that is currently visualized, in in the medical image that is visualized from the other medical image stacks ([0083]: “treatment zone marker 270” appears throughout the images in the 3D representation and corresponding model; Fig. 6: the medical image is visualized and is registered to the 3D model view and thus they interact).
Regarding claims 6 and 16, Bharadwaj discloses that the at least one processor is further configured to associate the medical images and the three-dimensional image representation, so ([0083]: “treatment zone marker 270” appears throughout the images in the 3D representation).
Regarding claims 7 and 14, Bharadwaj does not explicitly disclose that the medical images are MR images, and each of the plurality of medical image stacks has been generated during an MR scanning process using a specific MR sequence, wherein each specific MR sequence uses a unique set of MR parameters, in order to visualize different types of detail by visualizing different medical image stacks.  However, Bharadwaj teaches that MR slice images may be used in the visualization and modeling ([0005], [0006]) of patient anatomy.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply an MR image dataset to the visualization system of Bharadwaj, as to provide enhanced visualization to MR images.
Regarding claims 8 and 15, Bharadwaj discloses that the medical images are CT images, and each of the plurality of medical image stacks has been generated during a CT scanning process using a specific CT sequence, wherein each specific CT sequence uses a unique set of CT parameters, in order to visualize different types of detail by visualizing different medical image stacks ([0059]: “CT image data” - every CT image view stack will have a specific CT image sequence with unique imaging parameters, even if they are not unique across the different stacks of images).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Examiner, Art Unit 3793